Citation Nr: 0948387	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-00 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1969 to 
May 1970, with subsequent periods of active duty for training 
in the Army National Guard.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that increased the Veteran's disability 
rating for PTSD to 30 percent, effective from March 11, 2005.  

In June 2006, the Veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
at the RO, a transcript of which has been associated with the 
claims folder.  The appeal was thereafter remanded by the 
Board for further development in December 2006 and in 
August 2008.  The appeal is now before the Board for further 
review.  


FINDING OF FACT

The Veteran's PTSD disability manifests in total occupational 
and social impairment.    


CONCLUSIONS OF LAW

The criteria for a disability rating of 100 percent have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130 and Diagnostic 
Code 9411 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Generally, an evaluation 
of the extent of impairment requires consideration of the 
whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as 
here, service connection has been in effect for several 
years, the primary concern for the Board is the current level 
of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are, however, appropriate when the 
factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The RO's April 2005 rating decision granted an increase in 
the Veteran's disability rating from 10 to 30 percent, 
effective March 11, 2005.  The Veteran timely appealed this 
decision.  Generally, the symptoms manifest by the Veteran's 
PTSD disability would be compared to the criteria for the 
three ratings (50 percent, 70 percent, and 100 percent) 
higher than 30 percent to determine whether an increased 
rating is warranted.  But here, given the findings by the VA 
compensation and pension (C&P) examiners, which are supported 
by other evidence in the claims folder, the record 
establishes that the Veteran is entitled to a 100 percent 
disability rating for his PTSD disability, so that is the 
only rating criteria that will be discussed.  

Under the Mental Disorders Formula used to evaluate PTSD, a 
100 percent rating is authorized for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication;  memory loss for names 
of close relatives, own occupation, or own name; persistent 
delusions or hallucinations; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and grossly 
inappropriate behavior.   38 C.F.R. § 4.130 (symptoms re-
ordered to facilitate application to this Veteran's 
disability), Diagnostic Code 9411. 
 
The VA examiner in June 2007 concluded that the Veteran's 
PTSD was manifested by total occupational and social 
impairment due to PTSD signs and symptoms.  The Board notes, 
however, that the particular symptoms listed in Diagnostic 
Code 9411 are not established on this record.  The April 2005 
compensation and pension (C&P) examiner found that the 
Veteran had mild attention deficit, but his thoughts were not 
grossly impaired.  April 2005 C&P PTSD Exam (thoughts 
logical, goal-directed, and content unremarkable); May 2006 
Psychological Evaluation by Apex Psychological Services 
(reasoning skills appear intact).  Similarly, the Veteran 
complains of memory issues, but not to the degree described 
in the 100 percent criteria.  November 2008 Statement in 
Support of Claim by Veteran (my memory hasn't gotten any 
better either from what time my appeal started); May 2006 
Psychological Evaluation by Apex Psychological Services 
(Veteran noted concentration difficulties at work, but these 
appeared to be related to his limited frustration tolerance 
rather than to actual problems with recall); May 2006 
Psychological Evaluation by Apex Psychological Services 
(Veteran noted concentration difficulties and memory problems 
in work situations; at evaluation, he exhibited short-term 
and remote recall and concentration).  Moreover, no examiner 
has found his memory to be impaired.  April 2005 C&P PTSD 
Exam (remote, recent, and immediate recall memory normal); 
June 2007 C&P PTSD Exam (normal recent and remote memory).  

The Veteran has reported that he had hallucinations about a 
friend who died, but no examiner has made findings that what 
he describes are actually hallucinations.  May 2006 
Psychological Evaluation by Apex Psychological Services 
(Veteran describes seeing his deceased friend often but this 
appeared to be a dream-like situation rather than an actual 
visual hallucination); June 2007 C&P PTSD Exam (no delusions; 
no hallucinations); but see October 2005 Nurse Practitioner 
Note (Veteran admits to auditory hallucinations); March 2006 
Nurse Practitioner Note (now having hallucinations about 
deceased mother as well as deceased friend).   

There are no findings at all of delusions, danger of hurting 
himself or others, inability to perform activities of daily 
living, disorientation, or grossly inappropriate behavior.  
Thus, the symptoms described in the 100 percent rating are 
not established on this record.  

But the symptoms recited in the criteria in the rating 
schedule for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, VA must consider all symptoms 
of a claimant's service-connected mental condition that 
affect the level of occupational or social impairment.  Id. 
at 443.

Here, there is evidence of severely impaired social 
relationships.   March 2005 Mental Health-Physician Note 
(Veteran reports a lot of problems at work and home).  His 
family relationships are uniformly impaired.  June 2007 C&P 
Exam.  The Veteran is completely estranged from his daughter 
and his ex-wife.  April 2005 C&P Exam (daughter wants nothing 
to do with Veteran, preferring her mother); May 2006 
Psychological Evaluation by Apex Psychological Services 
(Veteran described a very strained relationship with his 
daughter and ex-wife); June 2007 C&P Exam (Veteran reports 
non-existent relationship with daughter).  His current 
marriage, although lasting more than 15 years, is a constant 
subject of his counseling sessions.  He argues with his 
spouse frequently, has no intimacy with her, becomes 
reclusive, and is glad when she is not around.  April 2005 
C&P Exam (decreased sexual interest, not sleeping in same 
room, arguing, discord); February 2006 Nurse Practitioner 
Note (since his wife has returned to work, he is getting some 
peace); June 2007 C&P Exam (marital relationship is shaky at 
best; he is reclusive at times, irritable, and has been 
coping less well with stressors).  He has a very poor 
relationship with his mother-in-law. February 2009 Nurse 
Practitioner Note (Veteran ventilated about his mother-in-
law, who has Alzheimer's and almost came to live in his 
house).  

He used to go out with friends, but began losing interest in 
it.  Although he reports he has maintained 4 or 5 
friendships, he does not see these out-of-town friends, but 
talks occasionally with them on the telephone.  June 2007 C&P 
Exam.  All of his leisure activities-fishing, listening to 
music, watching television, reading, woodworking-are all 
solitary in nature.  June 2007 C&P Exam.  

In addition, the record is filled with summaries indicating 
that the Veteran's mood  affects his relationships.  
April 2005 C&P Exam (chronic irritability and mood dysphoria 
has some limiting effect on his social relationships).  He 
describes himself has having a quick temper. April 2005 C&P 
Exam (Veteran has outbursts of anger).  His treatment records 
describe him as irritable and having poor anger control.  He 
has a longstanding bad relationship with a neighbor and was 
involved in an incident with some vandalizing college 
students where the sheriff was called.  June 2007 C&P Exam.  
The Veteran cries frequently.  November  2005 Nurse 
Practitioner Note (Veteran tearful at times);  May 2006 
Psychological Evaluation by Apex Psychological Services 
(Veteran's affect extremely depressed; became tearful 
frequently); June 2007 C&P PTSD Exam (tearful intermittently 
throughout the evaluation).  

As for his occupational impairment, the June 2007 C&P 
examiner has determined that the Veteran is unemployable.  
The Veteran stopped working in January 2006. The Veteran 
reported that beginning around January 2005, he was 
increasingly prone to irritability with co-workers, 
amotivation, and he missed work days because he just could 
not make himself go to work.  June 2007 C&P Exam; 
October 2005 Nurse Practitioner Note (reports that work 
things set him off a lot worse because his supervisor talks 
to him like he is a 3rd grader and criticizes him); 
February 2006 Nurse Practitioner Note (Veteran reports that 
he gets very angry at certain folks on the job who try to 
push his buttons).  He began having weekly panic attacks.  
June 2007 C&P Exam; May 2006 Psychological Evaluation by Apex 
Psychological Services (examiner found that Veteran has poor 
frustration tolerance in various situations).  The Veteran's 
intrusive thoughts began occurring in the daytime.  
March 2005 Mental Health-Physician Note (reports that 
nightmares and flashbacks have increased; he now experiences 
intrusive thoughts in the daytime).   

The June 2007 C&P examiner determined, based on a review of 
the medical records and his examination, that the severity of 
his PTSD and secondary dysthymic disorder symptoms limits his 
ability to process work procedures. June 2007 C&P Exam; see 
also April 2005 C&P Exam (he has episodic difficulty with 
attention that seems to be related to the degree of his mood 
dysphoria which has impacted his employment; he has frequent 
decreased efficiency and productivity and occasional 
decreased reliability; during periods of stress he has 
transient inability to perform work tasks); May 2006 
Evaluation by Social Security (Veteran can understand, 
remember, and carry out short and simple instructions/tasks; 
but not those more detailed or complex).  

His ability to adapt to stress in the workplace has also 
deteriorated.  May 2006 Psychological Evaluation by Apex 
Psychological Services (his description of his work history 
and ability to make decisions in the past suggested that his 
ability to deal with stress has significantly deteriorated 
from his premorbid level); May 2006 Social Security 
Evaluation (changes in work environment must be introduced 
gradually).  

In addition, the June 2007 C&P examiner determined that his 
emotional lability prevents him from getting along with co-
workers without distracting them or exhibiting behavioral 
extremes.  June 2007 C&P Exam; March 2006 Social Security 
Evaluation (Veteran can tolerate non-intense interaction with 
co-workers, supervisors, and the public; supervision should 
be tactful and supportive).  According to the examiner, these 
severe physical and psychiatric problems prevent this Veteran 
from being able to meet the demands of work on a sustained 
basis in a competitive work environment.  June 2007 C&P Exam.  
Having determined that the symptoms were chronic (for they 
had been present for more than one year prior to the 
examination), that there was an extremely poor prognosis for 
improvement, and that it was not feasible for the Veteran to 
received vocational rehabilitation, the C&P examiner 
concluded that the Veteran was not employable.  June 2007 C&P 
Exam.  

Although the symptoms specified in the schedular rating 
criteria were not established on this record, the evidence 
shows that the Veteran's occupational impairment is total and 
his social impairment is at a minimum severely impaired.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence about a claim, 
reasonable doubt should be resolved in the claimant's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Given the 
comments by the various examiners about the Veteran's 
occupational and social impairment, the Board grants the 
Veteran a 100 percent rating for his PTSD disability.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

A disability rating of 100 percent, and no higher, for 
posttraumatic stress disorder is granted, subject to the 
criteria governing payment of monetary benefits.    



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


